Exhibit 10(j)

 

HARTE-HANKS, INC.

2005 OMNIBUS INCENTIVE PLAN

 

ARTICLE I

INTRODUCTION

 

1.1 Establishment. Harte-Hanks, Inc. (the “Company”) has adopted the 2005
Omnibus Incentive Plan (the “Plan”), effective as provided in Section 21.1. The
Plan permits the granting of stock options, restricted stock, performance
awards, dividend equivalents, restricted stock units, common stock equivalents,
stock appreciation rights, and other stock-based awards.

 

1.2 Purpose. The purpose of the Plan is to provide employees, directors and
consultants selected for participation in the Plan with added incentives to
continue in the service of the Company and its affiliates and to create in such
employees, directors and consultants a more direct interest in the future
success of the operations of the Company and its affiliated corporations by
relating incentive compensation to the achievement of long-term corporate
economic objectives. The Plan is also designed to attract employees, directors
and consultants and to retain and motivate participating employees, directors
and consultants by providing an opportunity for equity investment in the
Company.

 

1.3 No Effect on Other Options. The provisions of the Plan shall have no effect
on options or awards granted pursuant to any other plans of the Company, which
shall continue to be governed by the terms and provisions of the agreements and
the plans governing such grants, as applicable.

 

ARTICLE II

DEFINITIONS

 

2.1 Definitions. The following terms shall have the meanings set forth below:

 

(a) “Affiliated Corporation” means any corporation that is either a parent
corporation with respect to the Company or a subsidiary corporation with respect
to the Company (within the meaning of Sections 424(e) and (f), respectively, of
the Internal Revenue Code).

 

(b) “Award” means any award under this Plan of any Stock Option, Restricted
Stock Award, Performance Award, Dividend Equivalent, Restricted Stock Unit,
Stock Award, Stock Appreciation Right, or any other award established pursuant
to the Plan that may be awarded or granted under the Plan (collectively,
“Awards”).

 

(c) “Award Agreement” means a written agreement executed by an authorized
officer of the Company (and, if required, by the Participant) which shall
contain such terms and conditions with respect to an Award as the Committee
shall determine, consistent with the Plan.

 

(d) “Board” means the Board of Directors of the Company.

 

(e) “Bonus Payment” means a payment to a Participant pursuant to a Bonus Plan of
the Company.

 

(f) “Bonus Plan” means a performance-based bonus plan of the Company (including,
without limitation, any Management By Objective Plan of the Company), as
established by the Board or the Committee from time to time, pursuant to which
Bonus Payments are made from time to time in the manner and under the conditions
established by the Board or the Committee.

 

(g) “Cause” means deficiencies in performance or conduct, as determined in the
sole discretion of the Company or Affiliated Corporation, resulting in
termination of employment.

 

(h) “Change of Control” means the first day that any one or more of the
following conditions shall have been satisfied:

 

(i) the acquisition of any outstanding voting securities by any person, after
which such person (as the term is used for purposes of Section 13(d) or 14(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”) has



--------------------------------------------------------------------------------

beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 50% or more of the then outstanding voting securities of the
Company; provided, however, that, for purposes of this definition, the following
acquisitions shall not constitute a Change of Control: (I) any acquisition
directly from the Company, (II) any acquisition by the Company, (III) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any company controlled by, controlling or under
common control with the Company or (IV) any acquisition by any corporation
pursuant to a transaction that complies with Sections (iii)(A) and (iii)(B) of
this definition;

 

(ii) individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof, whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board;

 

(iii) consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case unless, (A) the shareholders of the Company immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of
the combined voting power of the outstanding voting securities of the entity
resulting from such Business Combination (including, without limitation, an
entity that, as a result of such transaction, owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries), and (B) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement or of the action of the Board providing for such Business Combination;
or

 

(iv) approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

 

(i) “Committee” means a committee designated by the Board to administer the
Plan, which committee shall be comprised of two or more persons each of whom is
both a “non-employee director” as defined by Rule 16b-3 and an “outside
director” for purposes of Section 162(m) of the Internal Revenue Code. Committee
members shall also be appointed in such a manner as to satisfy applicable laws
and stock exchange requirements.

 

(j) “Common Stock” means the Company’s $1.00 par value per share voting common
stock.

 

(k) “Consultant” means any person who is not an Employee or Director and who is
a consultant or adviser to the Company, any Affiliated Corporation, or any
division thereof, if (i) the consultant or adviser renders bona fide services to
the Company; (ii) the services rendered by the consultant or adviser are not in
connection with the offer or sale of securities in a capital-raising transaction
and do not directly or indirectly promote or maintain a market for the Company’s
securities; and (iii) the consultant or adviser is a natural person who has
contracted directly with the Company to render such services.

 

(l) “Director” means (i) a member of the Board.

 

(m) “Dividend Equivalent” shall mean a right to receive the equivalent value (in
cash or Common Stock) of dividends paid on Common Stock, awarded under Section
12.2 of the Plan.

 

(n) “Effective Date” means the effective date of the Plan, as set forth in
Section 21.1 hereof.

 

(o) “Eligible Employees” means those Employees designated as eligible to
participate in the Plan by the Committee.

 

(p) “Employee” means a natural person who is deemed an employee (including,
without limitation, an officer or director who is also an employee, or a person
who would be deemed an employee if such person were subject to U.S. income
taxes) of the Company, or any Affiliated Corporation, in accordance with the
rules contained in Section 3401(c) of the Internal Revenue Code and the
regulations thereunder.

 

2



--------------------------------------------------------------------------------

(q) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

(r) “Fair Market Value” means with respect to Common Stock, as of any date, the
closing price of a share of Common Stock on the New York Stock Exchange for the
last trading day prior to hat date. If no such prices are reported, then Fair
Market Value shall mean the average of the high and low sale prices for the
Common Stock (or if no sale prices are reported, the average of the high and low
bid prices) as reported by the principal regional stock exchange, or if not so
reported, as reported by Nasdaq or a quotation system of general circulation to
brokers and dealers; provided, however, that with respect to same day sales
occurring under Section 6.1(c)(ii)(B) of the Plan, Fair Market Value shall mean
the per share price actually paid for shares of Common Stock in connection with
such sale.

 

(s) “Incentive Stock Option” means the right to purchase Common Stock granted to
an Employee pursuant to Section 6.2, which constitutes an incentive stock option
within the meaning of Section 422 of the Internal Revenue Code.

 

(t) “Internal Revenue Code” means the Internal Revenue Code of 1986 and the
regulations thereunder, each as in effect from time to time.

 

(u) “Non-Employee Director” means a Director who is not an Employee.

 

(v) “Non-Qualified Option” means a right to purchase Common Stock granted to a
Participant pursuant to Section 6.3, which does not qualify as an Incentive
Stock Option or which is designated as a Non-Qualified Option.

 

(w) “Participant” means an Eligible Employee, Non-Employee Director or
Consultant designated by the Committee from time to time during the term of the
Plan to receive one or more Awards provided under the Plan.

 

(x) “Performance Award” shall mean a bonus that is paid in cash, Common Stock,
in the form of an Award provided for under the Plan or any combination thereof
that is awarded under Article XI of the Plan.

 

(y) “Performance Criteria” means any measurable criteria using an approach, such
as balanced score card, which is tied to the Company’s success that the
Committee may determine, including but not limited to, net order dollars, net
profit dollars, net profit growth, net revenue dollars, revenue growth, total
stockholder return, cash flow, earnings or earnings per share, growth in
earnings or earnings per share, return on equity or average stockholders’
equity, stock price, total stockholder return, return on capital, return on
assets or net assets, return on investment, revenue, income or net income,
operating income or net operating income, operating profit or net operating
profit, operating margin, return on operating revenue, market share, overhead or
other expense reduction, credit rating, strategic plan development and
implementation, succession plan development and implementation, customer
satisfaction indicators, and/or employee metrics. These criteria may be measured
on an absolute basis or relative to a peer group or index and can be measured at
the corporate or business unit level. The Committee is authorized to make
adjustments in the method of calculating attainment of Performance Criteria in
recognition of: (i) extraordinary or non-recurring items, (ii) changes in tax
laws, (iii) changes in generally accepted accounting principles or changes in
accounting policies, (iv) charges related to restructured or discontinued
operations, (v) restatement of prior period financial results, and (vi) any
other unusual, non-recurring gain or loss that is separately identified and
quantified in the Company’s financial statements.

 

(z) “Restricted Stock Award” means an award of shares of Common Stock granted to
a Participant pursuant to Section 8.1 that is subject to certain restrictions
imposed in accordance with the provisions of such Section.

 

(aa) “Restricted Stock Unit” means an award denominated in shares of Common
Stock that represents the right to receive payment for the value of such shares
pursuant to Section 8.2.

 

(bb) “Rule 16” and subsections thereof mean Rule 16b and the relevant
subsections promulgated under the Exchange Act, as such Rule may be amended from
time to time.

 

(cc) “Section 162(m) Participant” means an Employee who is determined by the
Committee to be, or likely to be, a “covered employee” within the meaning of
Section 162(m) of the Internal Revenue Code.

 

(dd) “Stock Appreciation Right” means a right granted to a Participant pursuant
to Article VII to receive payment from the Company equal to the difference
between the Fair Market Value of one or more shares of Common Stock and the
exercise price of such shares under the terms of such Stock Appreciation Right.

 

3



--------------------------------------------------------------------------------

(ee) “Stock Option” means an Incentive Stock Option or a Non-Qualified Option.

 

(ff) “Stock Award” means an award that represents the right to receive shares of
Common Stock pursuant to Article X.

 

2.2 Gender and Number. Except when otherwise indicated by the context, the
masculine gender shall also include the feminine gender, and the definition of
any term herein in the singular shall also include the plural.

 

ARTICLE III

PLAN ADMINISTRATION

 

3.1 Administration Generally. The Plan shall be administered by the Committee.
In accordance with the provisions of the Plan, the Committee shall have the
authority, in its sole discretion, to:

 

(a) select the Participants from Eligible Employees, Non-Employee Directors and
Consultants;

 

(b) determine the number of shares of Common Stock to be subject to Awards
granted pursuant to the Plan;

 

(c) determine the number of shares of Common Stock to be issued as Bonus
Payments;

 

(d) determine the time at which such Awards and payments are to be granted;

 

(e) fix the exercise price, period and the manner in which a Stock Option
becomes exercisable;

 

(f) establish the duration and nature of Award restrictions;

 

(g) determine the Fair Market Value of the Common Stock, in accordance with
Section 2.1(s) of the Plan;

 

(h) determine whether and under what circumstances, if any, an Award may be
settled in cash or instead of Common Stock;

 

(i) modify or amend the terms and conditions of any Award, subject to Article
XIX of the Plan;

 

(j) authorize any person to execute on behalf of the Company any Award Agreement
or other instrument required to effect the grant of an Award to be granted or
previously granted by the Committee; and

 

(k) establish such other terms and requirements of the various compensation
incentives under the Plan as the Committee may deem necessary or desirable and
consistent with the terms of the Plan.

 

The Committee shall determine the form or forms of the Award Agreements, which
shall evidence the particular provisions, terms, conditions, rights and duties
of the Company and the Participants with respect to Awards granted pursuant to
the Plan, which provisions need not be identical except as may be provided
herein. The Committee may from time to time adopt such rules and regulations for
carrying out the purposes of the Plan as it may deem proper and in the best
interests of the Company. The Committee may correct any defect or supply any
omission or reconcile any inconsistency in the Plan or in any agreement entered
into hereunder in the manner and to the extent it shall deem expedient to carry
the Plan into effect, and it shall be the sole and final judge of such
expediency. No member of the Committee shall be liable for any action or
determination made in good faith. The determinations, interpretations and other
actions of the Committee pursuant to the provisions of the Plan shall be binding
and conclusive for all purposes and on all persons, subject only to the review
of, and consultation with, the Board on all Plan matters except selection of
Participants. Notwithstanding any provisions of this Plan to the contrary, the
Committee may not take any actions that individually or together would
constitute a repricing of existing Stock Options.

 

3.2 Majority Rule; Unanimous Written Consent. The Committee shall act by a
majority of its members in attendance at a meeting at which a quorum is present
or by a memorandum or other written instrument signed by all members of the
Committee.

 

4



--------------------------------------------------------------------------------

3.3 Compensation; Professional Assistance; Good Faith Actions. Members of the
Committee shall receive such compensation, if any, for their services as members
as may be determined by the Board. All expenses and liabilities which members of
the Committee incur in connection with the administration of the Plan shall be
borne by the Company. The Committee may, with the approval of the Board, employ
attorneys, consultants, accountants, appraisers, brokers or other persons. The
Committee, the Company and the Company’s officers and Directors shall be
entitled to rely upon the advice, opinions or valuations of any such persons.
All actions taken and all interpretations and determinations made by the
Committee or the Board in good faith shall be final and binding upon all
Participants, the Company and all other interested persons. No members of the
Committee or Board shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or Awards, and all
members of the Committee and the Board shall be fully protected by the Company
in respect of any such action, determination or interpretation.

 

3.4 Delegation of Authority to Grant Awards. The Committee may, but need not,
delegate from time to time some or all of its authority to grant Awards under
the Plan to a committee consisting of one or more members of the Committee, one
or more members of the Board who are not members of the Committee or of one or
more officers of the Company; provided, however, that the Committee may not
delegate its authority to grant Awards to individuals (a) who are subject on the
date of the grant to the reporting rules under Section 16(a) of the Exchange
Act, (b) who are Section 162(m) Participants, or (c) who are officers of the
Company who are delegated authority by the Committee hereunder. Any delegation
hereunder shall be subject to the restrictions and limits that the Committee
specifies at the time of such delegation of authority and may be rescinded at
any time by the Committee. At all times, any committee appointed under this
Section 3.4 shall serve in such capacity at the pleasure of the Committee.

 

3.5 Committee Composition. Once a Committee has been appointed pursuant to this
Article III, such Committee shall continue to serve in its designated capacity
until otherwise directed by the Board. From time to time the Board may increase
the size of the Committee and appoint additional members thereof, remove members
(with or without cause) and appoint new members in substitution therefore, fill
vacancies (however caused) or remove all members of the Committee and thereafter
directly administer the Plan, all to the extent permitted by applicable laws and
to the extent permitted by (a) Rule 16b-3 as it applies to transactions intended
to qualify thereunder as exempt transactions and (b) Section 162(m) of the
Internal Revenue Code to preserve the Company’s deductibility of compensation
realized by Participants as a result of Awards granted to persons who are
Section 162(m) Participants.

 

3.6 Grants to Non-Employee Directors. Notwithstanding any provision of the Plan
to the contrary, with respect to Awards made to Non-Employee Directors, the Plan
shall be administered by the Board, which shall have all powers the Committee
would otherwise have with respect to such Awards.

 

ARTICLE IV

STOCK SUBJECT TO THE PLAN

 

4.1 Number of Shares. The aggregate number of shares of Common Stock that may be
issued under this Plan shall be 4,570,000 (subject to adjustment in connection
with changes in capital structure in accordance with Article XVII). The
authorization may be increased with the approval of the Board and the
stockholders of the Company.

 

4.2 Accounting for Awards. If an Award entitles the holder thereof to receive or
purchase shares of Common Stock, the number of shares covered by such Award or
to which such Award relates shall be counted on the date of grant of such Award
against the aggregate number of shares available for issuance under the Plan. If
an Award terminates or is forfeited or cancelled without the issuance of any
shares of Common Stock, or if any shares of Common Stock covered by an Award or
to which an Award relates are not issued for any other reason, then the number
of shares counted against the aggregate number of shares available under the
Plan with respect to such Award, to the extent of any such termination,
forfeiture, cancellation or other event, shall again be available for issuance
under the Plan. Shares of Common Stock which are delivered by the Participant or
withheld by the Company upon the exercise of any Award under the Plan, in
payment of the exercise price thereof or tax withholding thereon, shall again be
available for granting Awards under the Plan, subject to the limitations of
Section 4.1. If any shares of Restricted Stock are surrendered by the
Participant or repurchased by the Company, or if any Restricted Stock Units are
surrendered by the Participant, then the number of shares counted against the
aggregate number of shares available under the Plan with respect to such Award
of Restricted Stock, to the extent of any such surrender or repurchase by the
Company, shall again be available for issuance under the Plan. Notwithstanding
the provisions of this

 

5



--------------------------------------------------------------------------------

Section 4.2, no shares of Common Stock may again be optioned, granted or awarded
(i) if such action would cause an Incentive Stock Option to fail to qualify as
an incentive stock option under Section 422 of the Internal Revenue Code, or
(ii) if prohibited by applicable laws, regulations or exchange rules.

 

ARTICLE V

PARTICIPATION

 

5.1 Eligibility and Participation; Award Agreements.

 

(a) Participants in the Plan shall be those Eligible Employees, Non-Employee
Directors and Consultants designated by the Committee from time to time during
the term of the Plan to receive one or more Awards provided under the Plan,
which Awards may, in the discretion of the Committee, be granted either alone or
in addition to, in tandem with or in substitution for any other Award.
Participants who are Employees may be granted from time to time one or more
Incentive Stock Options, and Participants (whether or not they are Employees)
may be granted one or more Awards that are not Incentive Stock Options;
provided, however, that the grant of each such Award shall be separately
approved by the Committee, and receipt of one Award shall not result in
automatic receipt of, or entitlement to, any other Award. Upon determination by
the Committee that an Award is to be granted to a Participant, written notice
shall be given to such person, specifying the terms, conditions, rights and
duties related thereto.

 

(b) Each Award shall be evidenced by an Award Agreement. Award Agreements
evidencing Awards intended to qualify as performance-based compensation as
described in Section 162(m)(4)(C) of the Internal Revenue Code shall contain
such terms and conditions as may be necessary to meet the applicable provisions
of Section 162(m) of the Internal Revenue Code. Award Agreements evidencing
Incentive Stock Options shall contain such terms and conditions as may be
necessary to meet the applicable provisions of Section 422 of the Internal
Revenue Code. Awards shall be deemed to be granted as of the date specified in
the grant resolution of the Committee, which date shall be the date of any
related Award Agreement with the Participant. In the event of any inconsistency
between the provisions of the Plan and any Award Agreement entered into
hereunder, the provisions of the Plan shall govern.

 

5.2 Limitations.

 

(a) No Participant shall be granted, in any fiscal year of the Company, an Award
covering more than One Million Five Hundred Thousand (1,500,000) shares of
Common Stock.

 

(b) The following limitations shall apply to grants of Stock Options and Stock
Appreciation Rights to Participants:

 

(i) If a Stock Option or Stock Appreciation Right is canceled in the same fiscal
year of the Company in which it was granted (other than in connection with a
transaction described in Article XVII), the canceled Stock Option or Stock
Appreciation Right shall be counted against the limit set forth in Section
5.2(a).

 

(ii) Incentive Stock Options may not be granted to Non-Employee Directors or to
Consultants.

 

5.3 Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan, the Plan, and any Awards granted to Participants who are
subject to Section 16 of the Exchange Act, must comply with the applicable
provisions of Rule 16b-3 and shall be subject to any additional limitations set
forth in any applicable exemptive rule under Section 16 of the Exchange Act
(including any amendment to Rule 16b-3 of the Exchange Act) that are
requirements for the application of such exemptive rule (whether or not set
forth in an Award Agreement). To the extent permitted by applicable law, the
Plan and Awards granted or awarded hereunder shall be deemed amended to the
extent necessary to conform to such applicable exemptive rule.

 

5.4 Provisions Applicable to Section 162(m) Participants.

 

(a) The Committee, in its discretion, may determine whether an Award is to
qualify as performance-based compensation as described in Section 162(m)(4)(C)
of the Internal Revenue Code.

 

(b) Notwithstanding anything in the Plan to the contrary, the Committee may
grant any Award to a Section 162(m) Participant, including Restricted Stock, the
restrictions of which lapse upon the attainment of performance goals that are
related to one or more of the Performance Criteria.

 

6



--------------------------------------------------------------------------------

(c) To the extent necessary to comply with the performance-based compensation
requirements of Section 162(m)(4)(C) of the Internal Revenue Code, with respect
to any Award granted to one or more Section 162(m) Participants, no later than
ninety (90) days following the commencement of any fiscal year in question or
any other designated fiscal period or period of service (or such other time as
may be required or permitted by Section 162(m) of the Internal Revenue Code),
the Committee shall, in writing, (i) designate one or more Section 162(m)
Participants, (ii) select the Performance Criteria applicable to the fiscal year
or other designated fiscal period or period of service, (iii) establish the
various performance targets, in terms of an objective formula or standard, and
amounts of such Awards, as applicable, which may be earned for such fiscal year
or other designated fiscal period or period of service, and (iv) specify the
relationship between Performance Criteria and the performance targets and the
amounts of such Awards, as applicable, to be earned by each Section 162(m)
Participant for such fiscal year or other designated fiscal period or period of
service. Following the completion of each fiscal year or other designated fiscal
period or period of service, the Committee shall certify in writing whether the
applicable performance targets have been achieved for such fiscal year or other
designated fiscal period or period of service. In determining the amount earned
by a Section 162(m) Participant, the Committee shall have the right to reduce
(but not to increase) the amount payable at a given level of performance to take
into account additional factors that the Committee may deem relevant to the
assessment of individual or corporate performance for the fiscal year or other
designated fiscal period or period of service.

 

(d) Notwithstanding any other provision of the Plan or any Award which is
granted to a Section 162(m) Participant and is intended to qualify as
performance-based compensation as described in Section 162(m)(4)(C) of the
Internal Revenue Code shall be subject to any additional limitations set forth
in Section 162(m) of the Internal Revenue Code (including any amendment to
Section 162(m) of the Internal Revenue Code) or any regulations or rulings
issued thereunder that are requirements for qualification as performance-based
compensation as described in Section 162(m)(4)(C) of the Internal Revenue Code,
and the Plan shall be deemed amended to the extent necessary to conform to such
requirements.

 

ARTICLE VI

STOCK OPTIONS

 

6.1 General Provisions.

 

(a) Grant of Stock Options. Coincident with or following designation for
participation in the Plan, a Participant may be granted one or more Stock
Options. The Committee in its sole discretion may designate whether a Stock
Option granted to an Employee is to be considered an Incentive Stock Option or a
Non-Qualified Option. The Committee may grant both an Incentive Stock Option and
a Non-Qualified Option to the same Employee at the same time or at different
times. Incentive Stock Options and Non-Qualified Options, whether granted at the
same or different times, shall be deemed to have been awarded in separate
grants, shall be clearly identified, and in no event will the exercise of one
Stock Option affect the right to exercise any other Stock Option or affect the
number of shares of Common Stock for which any other Stock Option may be
exercised. All Stock Options granted to Participants who are not Employees shall
be Non-Qualified Options. A Stock Option shall be subject to such terms and
conditions not inconsistent with the Plan as the Committee shall impose and
shall be evidenced by an Award Agreement

 

(b) Manner of Stock Option Exercise. A Stock Option may be exercised by a
Participant in whole or in part from time to time, subject to the conditions
contained herein, (i) by delivery of written notice of exercise to the persons
specified by the Company from time to time, in person or through mail,
facsimile, electronic mail or other electronic transmission, or by delivery of
notice of exercise in such other method as has been approved by the Committee,
and (ii) by paying in full, with the written notice of exercise or at such other
time as the Committee may establish, the total exercise price under the Stock
Option for the shares being purchased. Such notice shall be in a form
satisfactory to the Committee and shall specify the particular Stock Option (or
portion thereof) that is being exercised and the number of shares with respect
to which the Stock Option is being exercised. The exercise of the Stock Option
shall be deemed effective upon receipt of such notice and payment to the
Company. As soon as practicable after the effective exercise of the Stock
Option, and upon satisfaction of all applicable withholding requirements
pursuant to Article XIII of the Plan, the Participant, or the Participant’s
nominee, shall be recorded on the stock transfer books of the Company as the
owner of the shares purchased. The Company may, but is not required to, deliver
to the Participant one or more duly issued and executed stock certificates
evidencing such ownership.

 

7



--------------------------------------------------------------------------------

(c) Payment of Stock Option Exercise Price. At the time of the exercise of a
Stock Option, payment of the total Stock Option exercise price for the shares to
be purchased shall be made in the manner specified in the Award Agreement
relating to such Stock Option, which may include any or all of the following
methods of payment:

 

(i) at the Participant’s election, either:

 

  (A) in cash or by check; or

 

  (B) by transfer from the Participant to the Company of shares of Common Stock
(other than shares of Common Stock that the Committee determines by rule may not
be used to exercise Stock Options) that the Participant has held for more than
six (6) months with a then current aggregate Fair Market Value equal to the
total Stock Option exercise price;

 

(ii) at the Company’s election:

 

  (A) by the Company retaining a number of shares of Common Stock deliverable
upon exercise of a Stock Option whose aggregate Fair Market Value is equal to
the exercise price to be paid in connection with such exercise; or

 

  (B) to, the extent permissible under applicable law, delivery to the Company
of: (I) a properly executed exercise notice, (II) irrevocable instructions to a
broker to sell a sufficient number of the shares being exercised to cover the
exercise price and to promptly deliver to the Company (on the same day that the
shares of Common Stock issuable upon exercise are delivered) the amount of sale
proceeds required to pay the exercise price and any required tax withholding
relating to the exercise, and (III) such other documentation as the Committee
and the broker shall require to effect a same-day exercise and sale.

 

(d) Stockholder Privileges. No Participant shall have any rights as a
stockholder with respect to any shares of Common Stock covered by a Stock Option
until the Participant or its nominee becomes the holder of record of such Common
Stock, and no adjustments shall be made for dividends or other distributions or
other rights as to which there is a record date preceding the date such
Participant or its nominee becomes the holder of record of such Common Stock.

 

6.2 Incentive Stock Options.

 

(a) Incentive Stock Option Exercise Price. The per share price to be paid by a
Participant at the time an Incentive Stock Option is exercised shall be
determined by the Committee at the time an Incentive Stock Option is granted (or
deemed to have been granted under applicable tax rules), but in no event shall
such exercise price be less than:

 

(i) one hundred (100) percent of the Fair Market Value, on the date the
Incentive Stock Option is granted (or deemed to have been granted under
applicable tax rules), of one share of the stock to which such Stock Option
relates; or

 

(ii) one hundred and ten (110) percent of the Fair Market Value, on the date the
Incentive Stock Option is granted (or deemed to have been granted under
applicable tax rules), of one share of the stock to which such Stock Option
relates if, at the time the Incentive Stock Option is granted, the Participant
owns, directly or indirectly (as determined pursuant to Section 424(d) of the
Internal Revenue Code), ten percent or more of the total combined voting power
of all classes of stock of the Company or of any Affiliated Corporation (such a
Participant is referred to as a “10% Holder”).

 

(b) Number of Option Shares. The number of shares of Common Stock subject to an
Incentive Stock Option shall be designated by the Committee at the time the
Committee decides to grant an Incentive Stock Option.

 

(c) Aggregate Limitation of Stock Exercisable Under Options. To the extent the
aggregate Fair Market Value, determined as of the time an Incentive Stock Option
is granted, of the shares of Common Stock with respect to which Incentive Stock
Options are exercisable for the first time by a Participant in any calendar year
under the Plan or otherwise, granted by the Company and Affiliated Corporations,
exceeds $100,000, such excess shall be treated as a Non-Qualified Option.

 

(d) Duration of Incentive Stock Options. The period during which an Incentive
Stock Option may be exercised shall be fixed by the Committee, but in no event
shall such period be more than ten years from the date the Stock Option is
granted, or, in the case of Participants who are 10% Holders as described in
Section 6.2(a)(ii), five years from the date the Stock Option is granted. Upon
the expiration of such exercise period, the Incentive Stock Option, to the
extent not then exercised, shall terminate. Except as otherwise provided in
Article XIV, all Incentive Stock Options granted to a Participant hereunder
shall terminate and may no longer be exercised if the Participant ceases to be
an Employee.

 

8



--------------------------------------------------------------------------------

(e) Restrictions on Exercise of Incentive Stock Options. Incentive Stock Options
may be granted subject to such restrictions as to the timing of exercise of all
or various portions thereof as the Committee may determine at the time it grants
Incentive Stock Options to Participants.

 

(f) Disposition of Stock Acquired Pursuant to the Exercise of Incentive Stock
Options. In the event that a Participant makes a disposition (as defined in
Section 422(c) of the Internal Revenue Code) of any Common Stock acquired
pursuant to the exercise of an Incentive Stock Option prior to the expiration of
two years from the date on which the Incentive Stock Option was granted or prior
to the expiration of one year from the date on which the Stock Option was
exercised, the Participant shall send written notice to the Company at its
principal office in San Antonio, Texas (Attention: Corporate Secretary) of the
date of such disposition, the number of shares disposed of, the amount of
proceeds received from such disposition and any other information relating to
such disposition as the Company may reasonably request. The Participant shall,
in the event of such a disposition, make appropriate arrangements with the
Company to provide for the amount of any additional withholding required by
federal, state and local income and other tax laws.

 

6.3 Non-Qualified Stock Options.

 

(a) Option Exercise Price. The per share price to be paid by the Participant at
the time a Non-Qualified Option is exercised shall be determined by the
Committee at the time the Stock Option is granted or amended, but in no event
shall such exercise price per share be less than one hundred (100) percent of
the Fair Market Value of one share of Common Stock on the date the Stock Option
is granted or amended.

 

(b) Number of Option Shares. The number of shares of Common Stock subject to a
Non-Qualified Option shall be designated by the Committee at the time the
Committee decides to grant a Non-Qualified Option.

 

(c) Duration of Non-Qualified Options; Restrictions on Exercise. The period
during which a Non-Qualified Option may be exercised, and the installment
restrictions on option exercise during such period, if any, shall be fixed by
the Committee, but in no event shall such period be more than ten years from the
date the Stock Option is granted. Upon the expiration of such exercise period,
the Non-Qualified Option, to the extent not then exercised, shall terminate.
Except as otherwise provided in Article XIV, all Non-Qualified Options granted
to a Participant hereunder shall terminate and may no longer be exercised if the
Participant ceases to be an Employee, Non-Employee Director or Consultant.

 

ARTICLE VII

STOCK APPRECIATION RIGHTS

 

7.1 Grant of Rights. A Stock Appreciation Right may be granted to any
Participant selected by the Committee. A Stock Appreciation Right shall be
subject to such terms and conditions not inconsistent with the Plan as the
Committee shall impose and shall be evidenced by an Award Agreement.

 

7.2 Stock Appreciation Rights. Stock Appreciation Rights shall be exercisable in
such installments as the Committee may determine. A Stock Appreciation Right
shall cover such number of shares of Common Stock as the Committee may
determine. The exercise price per share of Common Stock subject to each Stock
Appreciation Right shall be set by the Committee, but shall not be less than the
Fair Market Value of a share of Common Stock on the date on which the Stock
Appreciation Right is granted. Upon exercise of a Stock Appreciation Right, the
Participant shall be entitled to receive the economic value of such Stock
Appreciation Right determined in the manner prescribed in Section 7.4.

 

7.3 Exercise of Stock Appreciation Rights. Stock Appreciation Rights shall be
subject to such terms and conditions consistent with other provisions of the
Plan as may be determined from time to time by the Committee and shall include
the following:

 

(a) Manner of Exercise. A Stock Appreciation Right shall be exercised by the
giving of notice in the same manner in which a Stock Option may be exercised.

 

(b) Payment Upon Exercise. Upon the exercise of a Stock Appreciation Right, a
Participant shall be entitled to receive the

 

9



--------------------------------------------------------------------------------

economic value thereof, which shall be equal to (i) the excess of the then Fair
Market Value of one share of Common Stock on the date of exercise over the
exercise price per share specified in the Stock Appreciation Right, multiplied
by (ii) the number of shares in respect of which the Stock Appreciation Right is
being exercised (the “SAR Value”).

 

(c) Form of Payment. A Participant shall receive the SAR Value in shares of
Common Stock.

 

7.4 Stockholder Privileges. No Participant shall have any rights as a
stockholder with respect to any shares of Common Stock covered by a Stock
Appreciation Right until the Participant becomes the holder of record of such
Common Stock, and no adjustments shall be made for dividends or other
distributions or other rights as to which there is a record date preceding the
date such Participant becomes the holder of record of such Common Stock.

 

ARTICLE VIII

RESTRICTED AWARDS

 

8.1 Restricted Stock Awards

 

(a) Awards Granted by Committee. Coincident with or following designation for
participation in the Plan, a Participant may be granted one or more Restricted
Stock Awards consisting of shares of Common Stock. The number of shares granted
as a Restricted Stock Award shall be determined by the Committee. To the extent
required by applicable law, a Participant shall be required to pay to the
Company an amount equal to the par value of the Common Stock subject to the
Restricted Stock Award as a condition precedent to the issuance of Common Stock
to the Participant.

 

(b) Restrictions. A Participant’s right to retain a Restricted Stock Award
granted to him or her under Section 8.1(a) shall be subject to restrictions on
disposition by the Participant an obligation to forfeit and surrender shares to
the Company under certain circumstances set forth in the Award Agreement,
including but not limited to the Participant’s continuous status as an Employee,
Non-Employee Director or Consultant for a restriction period specified by the
Committee, or the attainment of any one or more of the Performance Criteria or
other specific performance criteria determined appropriate by the Committee with
respect to such Award. The Committee may in its sole discretion require
different periods of employment, director service or consulting service or
different performance criteria with respect to different Participants, to
different Restricted Stock Awards or to separate, designated portions of the
Common Stock shares constituting a Restricted Stock Award. Subject to the
provisions of Articles XVI and XIX, if a Participant’s continuous status as an
Employee, Non-Employee Director or Consultant terminates prior to the end of
such restriction period or the attainment of such performance criteria as may be
specified by the Committee, the Restricted Stock Award shall be forfeited and
all shares of Common Stock related thereto shall be immediately returned to the
Company.

 

(c) Privileges of a Stockholder; Transferability. A Participant shall have all
voting, dividend, liquidation and other rights with respect to Common Stock in
accordance with its terms received by him or her as a Restricted Stock Award
under this Article VIII upon becoming the holder of record of such Common Stock;
provided however, that the Participant’s right to sell, encumber, or otherwise
transfer such Common Stock (and any other securities issued in respect of such
shares of Common Stock as a stock dividend, stock split or the like) shall be
subject to the limitations of Section 16.3 hereof.

 

(d) Enforcement of Restrictions. In the event a Participant receives a stock
certificate evidencing the grant of Restricted Stock, the Committee may in its
sole discretion require one or more of the following methods of enforcing the
restrictions referred to in Sections 8.1(b) and 8.1(c):

 

(i) Placing a legend on the stock certificates referring to the restrictions;

 

(ii) Requiring the Participant to keep the stock certificates, duly endorsed, in
the custody of the Company while the restrictions remain in effect; or

 

(iii) Requiring that the stock certificates, duly endorsed, be held in the
custody of a third party while the restrictions remain in effect.

 

8.2 Restricted Stock Units. Coincident with or following designation for
participation in the Plan, a Participant may be granted one or more Restricted
Stock Units. The number of shares of Restricted Stock Units shall be determined
by the

 

10



--------------------------------------------------------------------------------

Committee on the date of grant of such Award and may be linked to the
Performance Criteria or other specific performance criteria determined to be
appropriate by the Committee, in each case on a specified date or dates or over
any period or periods determined by the Committee. Unless otherwise specified
(a) in the Award Agreement relating to the Restricted Stock Unit or (b) in
writing by the Committee, a Participant shall receive the payment for the
Restricted Stock Unit in shares of Common Stock. Payment for a Restricted Stock
Unit will not be made until the Award has vested, pursuant to a vesting schedule
established by the Committee and set forth in the Award Agreement. To the extent
such Restricted Stock Unit is a deferral of compensation subject to the
requirements of Section 409A of the Internal Revenue Code, the vesting or
payment schedule set forth in the Award Agreement shall comply with the
requirements of Section 409A(a)(2) and (3) of the Internal Revenue Code. In the
event payment for an Award of Restricted Stock Units is made in a form other
than in shares of Common Stock pursuant to the terms of this Section 8.2, such
payment shall be in an amount equal to the product of (i) Fair Market Value of a
share of Common Stock with respect to the relevant vesting date, multiplied by
(ii) the number of Restricted Stock Units vesting on such date. Holders of
Restricted Stock Units shall have no rights as Company stockholders with respect
to such Award. No Dividend Equivalents awards shall be granted in connection
with Restricted Stock Units.

 

ARTICLE IX

NON-EMPLOYEE DIRECTOR STOCK

 

9.1 Non-Employee Director Stock. Each Non-Employee Director may receive all or a
portion equal to 25%, 50%, or 75% of his or her annual retainer and any meeting
fees (which shall include any additional annual retainer or fees paid to a
committee chair) in shares of Common Stock if elected by the Non-Employee
Director. An election pursuant to this Section 9.1 must be made in writing on or
before the first day of the fiscal year to which the election relates and shall
entitle the Non-Employee Director to a number of shares of Common Stock
determined by dividing (a) the dollar amount of the portion of the retainer for
a given quarterly fiscal period that is to be paid in shares of Common Stock by
(b) the Fair Market Value of one share of Common Stock as of the last day of
such fiscal period, rounded up to the next full number of shares. In the event
any person becomes a Non-Employee Director other than at the beginning of an
annual retainer period, such person may elect, within thirty (30) days of the
date on which such person becomes a Non-Employee Director, to receive his or her
retainer and any meeting fees in shares of Common Stock as described above for
the balance of such annual retainer period in accordance with the formula set
forth in the preceding sentence.

 

9.2 Elections. The Committee shall determine the form of Non-Employee Director’s
elections pursuant to this Article IX, which form shall evidence the particular
provisions, terms, conditions, rights and duties of the Company and the
Non-Employee Director with respect to Common Stock paid with respect to the
Non-Employee Director’s annual retainer and any meeting fees.

 

ARTICLE X

STOCK AWARDS

 

Coincident with or following designation for participation in the Plan, a
Participant may be granted one or more Stock Awards in the manner determined
from time to time by the Committee. The number of shares shall be determined by
the Committee and may be, but are not required to be, based upon the Performance
Criteria or other specific performance criteria determined appropriate by the
Committee, in each case on a specified date or dates or over any period or
periods determined by the Committee. To the extent required by applicable law, a
Participant shall be required to pay to the Company an amount equal to the par
value of the Common Stock subject to the Stock Award as a condition precedent to
the issuance of Common Stock to the Participant.

 

ARTICLE XI

PERFORMANCE AWARDS

 

11.1 Performance Awards.

 

(a) Coincident with or following designation for participation in the Plan, a
Participant may be granted one or more Performance Awards. The value of such
Performance Awards may be linked to any one or more of the Performance Criteria
or other specific performance criteria determined appropriate by the Committee,
in each case on a specified date or dates or over any period or periods
determined by the Committee.

 

11



--------------------------------------------------------------------------------

(b) Without limiting Section 11.1(a), the Committee may grant Performance Awards
to any 162(m) Participant in the form of a cash bonus payable upon the
attainment of objective performance goals which are established by the Committee
and relate to one or more of the Performance Criteria, in each case on a
specified date or dates or over any period or periods determined by the
Committee. Any such bonuses paid to 162(m) Participants shall be based upon
objectively determinable bonus formulas. The maximum amount of any Performance
Award payable to a 162(m) Participant under this Section 11.1(b) shall not
exceed $2,500,000 or 200% of the Participant’s annual base salary with respect
to any fiscal year of the Company calendar year. Unless otherwise specified by
the Committee at the time of grant, the Performance Criteria with respect to a
Performance Award payable to a 162(m) Participant shall be determined on the
basis of generally accepted accounting principles.

 

(c) The form of payment to a Participant in respect of a Performance Award may
be cash, shares of Common Stock, any type of other Award under the Plan, or any
combination of the foregoing, as determined by the Committee in it sole
discretion.

 

ARTICLE XII

OTHER AWARDS

 

12.1 Awards in Lieu of Bonus.

 

(a) Participant Election As to Bonus Payment. At such time as the Committee
determines that a Participant has or may become eligible for a Bonus Payment
pursuant to a Bonus Plan, the Committee may notify the Participant as to whether
or not the Participant will be required by the Committee to, or will be given
the right to elect to, accept all or a part of such Bonus Payment in the form of
a Stock Award. If the Committee grants the Participant the right to elect
whether to accept the Bonus Payment in Common Stock as a Stock Award, then the
Participant shall have ten (10) business days after the receipt of such notice
(or such longer period as may be stated in the notice) from the Committee to
make such election. The Participant shall notify the Committee with respect to
his or her election on such form as may be provided for this purpose by the
Committee, setting forth thereon the dollar value of the portion of the Bonus
Payment which he or she desires to receive in shares of Common Stock. If a
Participant fails to make an election pursuant to this Section 12.1(a) with
respect to the mode of payment of a Bonus Payment, the entire Bonus Payment
shall be made in cash.

 

(b) Determination of Number of Shares. The number of shares of Common Stock or
other forms of Awards that shall be issued or credited as a Bonus Payment shall
be determined by using a reasonable valuation method specified by the Committee
in its sole discretion. No fractional shares of Common Stock or other forms of
Awards shall be issued or credited as a part of a Bonus Payment and the value of
any such fractional share that would otherwise be issued pursuant to the
Participant’s election shall be paid in cash.

 

(c) Decision of Committee. The Committee shall have the sole discretion to
either accept the Participant’s election with respect to the payment of a Bonus
Payment, in whole or in part, in shares of Common Stock under a Stock Award or
to determine that a lesser portion, or none, of the Bonus Payment will be made
in shares of Common Stock, and the Committee’s determination in this regard
shall be final and binding on the Participant.

 

12.2 Dividend Equivalents.

 

(a) Coincident with or following designation for participation in the Plan, a
Participant may be granted Dividend Equivalents based on the dividends declared
on Common Stock, to be credited as of dividend payment dates, during the period
between the date any Award denominated in shares of Common Stock is granted, and
the date such Award is exercised, vests or expires, as determined by the
Committee. Such Dividend Equivalents shall be converted to cash or additional
shares of Common Stock by such formula and at such time and subject to such
limitations as may be determined by the Committee. To the extent a Dividend
Equivalent is a deferral of compensation subject to the requirements of Section
409A of the Internal Revenue Code, the payment of cash or shares of Common Stock
under such award shall comply with the requirements of Sections 409A(a)(2) and
(3) of the Internal Revenue Code.

 

(b) Dividend Equivalents granted with respect to Stock Options intended to be
qualified performance-based compensation for purposes of Section 162(m) of the
Internal Revenue Code shall be payable, with respect to pre-exercise periods,
regardless of whether such Option is subsequently exercised.

 

12



--------------------------------------------------------------------------------

12.3 Other Forms of Award. From time to time during the duration of the Plan,
the Committee may, in its sole discretion, adopt one or more other forms of
awards for Eligible Employees, Non-Employee Directors or Consultants pursuant to
which such Eligible Employees, Non-Employee Directors or Consultants may acquire
shares of Common Stock or the economic equivalent thereof, whether by purchase,
outright grant or otherwise. Any such arrangements shall be subject to the
general provisions of the Plan and, to the extent required under applicable
exchange rules, shareholder approval.

 

ARTICLE XIII

WITHHOLDING

 

13.1 Withholding Requirement. The Company’s obligations to deliver shares of
Common Stock upon the exercise or receipt of any Award shall be subject to the
Participant’s satisfaction of all applicable federal, state and local income and
other tax withholding requirements.

 

13.2 Withholding With Common Stock. The Company may, in its sole discretion,
allow or require Participants to pay all or any portion of any tax withholding
obligation that results from Awards by the Company withholding from shares
otherwise issuable to the Participant, shares of Common Stock having a value
equal to the amount required to be withheld or such lesser amount. Any such
withholding of shares of Common Stock shall be subject to such terms and
conditions as the Company may, from time to time, establish; provided, that, in
the case of a Participant who is an officer or director of the Company within
the meaning of Section 16 of the Exchange Act, then the approval by the
Committee of the grant of the award shall be deemed to include approval by the
Committee of this withholding provision, unless otherwise specified in the Award
Agreement.

 

ARTICLE XIV

EFFECT OF TERMINATION OF SERVICE ON AWARDS

 

Except as otherwise provided in a written agreement between the Company and a
Participant, the provisions of this Article XIV will apply as follows:

 

14.1 Effect of Termination of Service on Stock Options and Stock Appreciation
Rights. No Stock Option or Stock Appreciation Right may be exercised unless, at
the time of such exercise, the Participant is an Employee, Non-Employee Director
or Consultant, except as follows:

 

(a) Subject to Section 14.1(c), if such termination is due to the death of the
Participant, or the Participant dies within three (3) months after such
termination, or if such termination occurs after the Participant becomes
disabled (within the meaning of Section 22(e)(3) of the Internal Revenue Code),
the Stock Option or Stock Appreciation Right may be exercised, to the extent
vested at the time of the Participant’s termination of employment, by the
Participant (or, in the case of death, by the person to whom it is transferred
by will of the laws of descent and distribution) within a period of one year
after the date of death (but in no event longer than the term of the Stock
Option or Stock Appreciation Right).

 

(b) Subject to Section 14.1(c), if the Participant’s employment is terminated
for any reason other than those reasons covered by Section 14.1(a), then the
Stock Option or Stock Appreciation Right shall be exercisable, to the extent
vested at the time of such termination, for a period of ninety (90) days after
the date of such termination.

 

(c) Notwithstanding the provisions of Sections 14.1(a) and (b) above, with
respect to all grants of Stock Options or Stock Appreciation Rights, no such
grants shall be exercisable after the date of termination of employment if
either the termination was for Cause, or if the former Employee, Consultant or
Non-Employee Director is then, in the sole judgment of the Company, in material
breach of any contractual, statutory, fiduciary or other legal obligation to the
Company.

 

ARTICLE XV

NON-U.S. PARTICIPANTS

 

The Committee may grant awards to Employees, Consultants and Non-Employee
Directors whose relationship with the Company or an Affiliated Corporation is
subject to the laws of a foreign jurisdiction (a “Non-U.S. Participant”).
However, no Award shall be granted that, as a result of the operation of the
laws of a foreign jurisdiction, shall limit the authority, rights and powers of
the Company, the Board or the Committee under the Plan, including without
limitation, the authority of the

 

13



--------------------------------------------------------------------------------

Committee to determine whether Awards will be granted and under what
circumstances Awards become exercisable, nonforfeitable or payable, unless such
limitation is explicitly acknowledged by the Company in the relevant Award
Agreement. Any grant of an Award that results in the imposition of any of the
foregoing limitations shall be null and void ab initio. Subject to the
limitations of this Article XV, the Committee may impose whatever requirements
and provisions it deems necessary in its sole discretion to permit an Award to
be made to a Non-U.S. Participant. The Committee shall have the authority to
adopt such modifications, procedures and subplans as may be necessary or
desirable to comply with provisions of the laws of foreign countries in which
the Company or an Affiliated Corporation may operate to assure the viability of
the benefits of Awards made to Participants employed in the such countries and
to meet the intent of the Plan.

 

ARTICLE XVI

RIGHTS OF PARTICIPANTS

 

16.1 Employment, Directorship or Consulting Relationship. Nothing contained in
the Plan or in any Award granted under the Plan shall confer upon any
Participant any right with respect to the continuation of his or her employment,
service as a director or consulting relationship with the Company or any
Affiliated Corporation, or interfere in any way with the right of the Company or
any Affiliated Corporation at any time to terminate such service or to increase
or decrease the compensation of the Participant from the rate in existence at
the time of the grant of an Award. Whether an authorized leave of absence, or
absence in military or government service, shall constitute termination of
service shall be determined by the Committee or its designee.

 

16.2 Meaning of Continuous Status. For all purposes of the Plan and unless
otherwise specified in the Award Agreement, so long as a Participant is either
an Employee or a Non-Employee Director or a Consultant, without a break in
between any change in status, he or she shall be considered to be in continuous
status as an Employee, Non-Employee Director or Consultant, even if the person
is serving in one capacity when the award is granted and subsequently changes to
service in a different capacity, such as terminating employment but continuing
to serve as a Consultant.

 

16.3 Nontransferability. Except as otherwise (a) approved by the Committee and
set forth in the Award Agreement between the Company and the Participant or (b)
required pursuant to a qualified domestic relations order, no right or interest
of any Participant in an Award prior to the completion of the restriction period
applicable thereto shall be assignable or transferable during the lifetime of
the Participant, either voluntarily or involuntarily, or subjected to any lien,
directly or indirectly, by operation of law, or otherwise, including execution,
levy, garnishment, attachment, pledge or bankruptcy. If permitted by applicable
law (including Rule 16b-3, as amended from time to time), the Committee may (but
need not) permit the transfer of Awards either generally, to a limited class of
persons or on a case-by-case basis. In the event of a Participant’s death, a
Participant’s rights and interest in any Awards shall be transferable by
testamentary will or the laws of descent and distribution, and payment of any
amounts due under the Plan shall be made to, and exercise of any Stock Options
or Stock Appreciation Rights may be made by, the Participant’s legal
representatives, heirs or legatees. If in the opinion of the Committee a person
entitled to payments or to exercise rights with respect to the Plan is disabled
from caring for his or her affairs because of mental condition, physical
condition, or age, payment due such person may be made to, and such rights shall
be exercised by, such person’s guardian, conservator or other legal personal
representative upon furnishing the Committee or its designee with evidence
satisfactory to the Committee or its designee of such status.

 

16.4 Other Benefits. The amount of any compensation deemed to be received by an
Employee, Non-Employee Director or Consultant as a result of the receipt,
vesting, exercise of an Award will not constitute “earnings” with respect to
which any other benefits provided by the Company or an Affiliated Corporation to
such person are determined, including without limitation benefits under any
pension, profit sharing, life insurance or salary continuation plan.

 

16.5 Unfunded Plan. The Company’s obligation under this Plan shall not be funded
or secured in any manner or at any time (including in connection with the change
of the Company’s financial health), and the Company shall not be required or
permitted to establish any special or separate fund or to make any other
segregation of funds or assets to insure the payment of any Awards as to the
claims of general creditors. The Company may not set aside assets for the
payment of any Awards in a trust or other arrangement that is located outside
the United States.

 

14



--------------------------------------------------------------------------------

ARTICLE XVII

CHANGE IN CAPITAL STRUCTURE; CHANGE OF CONTROL

 

17.1 Change in Capital Structure. Subject to Section 17.4, in the event that the
Board determines that any dividend or other distribution (whether in the form of
cash, Common Stock, other securities or other property), recapitalization,
reclassification, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, liquidation,
dissolution, or sale, transfer, exchange or other disposition of all or
substantially all of the assets of the Company, or exchange of Common Stock or
other securities of the Company, issuance of warrants or other rights to
purchase Common Stock or other securities of the Company, or other similar
corporate transaction or event including a Change of Control or Potential Change
of Control, in the Board’s sole discretion, affects the Common Stock such that
an adjustment is determined by the Board to be appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan or with respect to an Award, then the Board may
direct the Committee to, in such manner as it may deem equitable, adjust any or
all of:

 

(a) The number and kind of shares of Common Stock (or other securities or
property) with respect to which Awards may be granted or awarded (including, but
not limited to, adjustments of the limitations in Article IV);

 

(b) The number and kind of shares of Common Stock (or other securities or
property) subject to outstanding Awards; and

 

(c) The grant or exercise price with respect to any Award; provided that no such
adjustment shall be effected if it results in a repricing of a Stock Option or
Stock Appreciation Right.

 

17.2 Extraordinary Events. Subject to Section 17.4, in the event of any
transaction(s) or event(s) described in Section 17.1 or any unusual or
nonrecurring transaction(s) or event(s) affecting the Company, any affiliate of
the Company, or the financial statements of the Company or any affiliate, or of
changes in applicable laws, regulations or accounting principles occurs,
including any Change of Control or Potential Change of Control, the Board, in
its sole and absolute discretion, and on such terms and conditions as it deems
appropriate, either by the terms of the Award or by action taken prior to the
occurrence of such transaction or event and either automatically or upon the
Participant’s request, is hereby authorized to direct the Committee to take any
one or more of the following actions whenever the Board determines that such
action is appropriate in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan or
with respect to any Award under the Plan, to facilitate such transactions or
events or to give effect to such changes in laws, regulations or principles:

 

(a) To provide for the cancellation of the Award in exchange for an amount of
cash equal to the amount that could have been attained upon the exercise of such
Award or realization of the Participant’s rights had such Award been currently
exercisable or payable or fully vested (including an amount equal to zero for
Awards with respect to which no cash could have been so attained or realized);

 

(b) To provide that the Award cannot vest, be exercised or become payable after
such event;

 

(c) To provide that such Award shall be vested, exercisable and nonforfeitable
as to all shares covered thereby and that all restrictions with respect thereto
shall lapse, notwithstanding anything to the contrary in the Plan or an Award
Agreement;

 

(d) To provide that such Award be assumed by the successor or survivor
corporation, or a parent or subsidiary thereof, or shall be substituted for by
similar options, rights or awards covering the stock of the successor or
survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and prices; and

 

(e) To make adjustments in the number and type of shares of Common Stock (or
other securities or property) subject to outstanding Awards, and in the number
and kind of outstanding Restricted Stock or Restricted Stock Units and/or in the
terms and conditions of (including the grant or exercise price), and the
criteria included in, outstanding options, rights and awards and options, rights
and awards which may be granted in the future; provided that no such adjustment
shall be effected if it results in a repricing of a Stock Option or Stock
Appreciation Right.

 

(f) Notwithstanding any other provision of the Plan, in no event shall the
acceleration of any option hereunder upon a Change of Control occur to the
extent an “excess parachute payment” (as defined in Internal Revenue Code
Section 280G) would result. If the Board or the Committee determines that such
an excess parachute payment would result if any full acceleration under this
Section 17.2 occurred (when added to any other payments or benefits contingent
on a Change of Control under any

 

15



--------------------------------------------------------------------------------

other agreements, arrangements or plans) then the extent to which rights are
accelerated shall be reduced so that total parachute payments do not exceed 299%
of the Participant’s “base amount,” as defined in Internal Revenue Code Section
280G(b)(3).

 

17.3 162(m); Rule 16(b)-3; Section 280G. With respect to Awards which are
granted to Section 162(m) Participants and are intended to qualify as
performance-based compensation under Section 162(m)(4)(C), other than in the
event of a Change of Control or a Potential Change of Control, no adjustment or
action described in this Article XVII or in any other provision of the Plan
shall be authorized to the extent that such adjustment or action would cause
such Award to fail to so qualify under Section 162(m)(4)(C), or any successor
provisions thereto, or cause and “excess parachute payment” to occur under
Internal Revenue Code Section 280G. No adjustment or action described in this
Article XVII or in any other provision of the Plan shall be authorized to the
extent that such adjustment or action would cause the Plan to violate Section
422(b)(1) of the Internal Revenue Code. Furthermore, no such adjustment or
action shall be authorized to the extent such adjustment or action would result
in short-swing profits liability under Section 16 or violate the exemptive
conditions of Rule 16b-3 unless the Committee determines that the Award is not
to comply with such exemptive conditions. Furthermore, no adjustment or action
described in this Article XVII or in any other provision of the Plan shall be
authorized to the extent such adjustment would cause an Award that constitutes a
deferral of compensation under Section 409A of the Internal Revenue Code to fail
to satisfy the requirements of such Section 409A.

 

17.4 No Limitation on Company or Stockholders. The existence of the Plan, the
Award Agreement and the Awards granted hereunder shall not affect or restrict in
any way the right or power of the Company or the stockholders of the Company to
make or authorize any adjustment, recapitalization, reorganization or other
change in the Company’s capital structure or its business, any merger or
consolidation of the Company, any issue of stock or of options, warrants or
rights to purchase stock or of bonds, debentures, preferred or prior preference
stocks whose rights are superior to or affect the Common Stock or the rights
thereof or which are convertible into or exchangeable for Common Stock, or the
dissolution or liquidation of the company, or any sale or transfer of all or any
part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.

 

17.5 Potential Change of Control. For purposes of this Article XVII, a Potential
Change of Control shall be deemed to have occurred if: (i) a person or persons
and/or an entity or entities commence a tender offer for at least fifty percent
(50%) of the outstanding Common Stock of the Company, (ii) approval of any
transaction or series of transactions that would involve a Change of Control is
requested of the Company’s stockholders, (iii) proxies for the election of
Directors of the Company are solicited by anyone other than the Company, or (iv)
any other event occurs which is deemed to be a Potential Change of Control by
the Board.

 

ARTICLE XVIII

GENERAL RESTRICTIONS

 

18.1 Investment Representations. The Company may require any person to whom an
Award is granted, as a condition of exercising or receiving such Award, to give
written assurances in substance and form satisfactory to the Company and its
counsel to the effect that such person is acquiring the Common Stock subject to
the Award for his or her own account for investment and not with any present
intention of selling or otherwise distributing the same, and to such other
effects as the Company deems necessary or appropriate in order to comply with
federal and applicable state securities laws.

 

18.2 Compliance with Securities Laws. Each Award shall be subject to the
requirement that, if at any time counsel to the Company shall determine that the
listing, registration or qualification of the shares subject to such Award upon
any securities exchange or under any state or federal law, or the consent or
approval of any governmental or regulatory body, is necessary as a condition of,
or in connection with, the issuance or purchase of shares thereunder, such Award
may not be delivered, accepted or exercised in whole or in part unless such
listing, registration, qualification, consent or approval shall have been
effected or obtained on conditions acceptable to the Committee. Nothing herein
shall be deemed to require the Company to apply for or to obtain such listing,
registration or qualification.

 

16



--------------------------------------------------------------------------------

ARTICLE XIX

PLAN AMENDMENT, MODIFICATION AND TERMINATION

 

19.1 Amendment or Termination. The Board, upon recommendation of the Committee
or at its own initiative, at any time may terminate the Plan. The Committee, at
any time and from time to time and in any respect, may amend or modify the Plan.
No such amendment shall be effective unless, the Company shall obtain
stockholder approval of any amendment to the extent necessary to comply with the
requirements relating to the Plan under U.S. state corporate laws, U.S. federal
and state securities laws, the Internal Revenue Code, any stock exchange or
quotation system on which the Common Stock is listed or quoted and the
applicable laws of any foreign country or jurisdiction where Awards are, or will
be, granted under the Plan.

 

19.2 Effect of Amendment.

 

(a) With regard to any Award that has been granted to a Participant, the terms
and conditions of the Plan in effect on the date of such grant was made shall
govern, notwithstanding subsequent amendments, unless otherwise agreed upon by
the Participant; provided, however, that this sentence shall not impair the
right of the Committee to take whatever action it deems appropriate under
Section 18.3, Article XV or Article XVII.

 

(b) Except as set forth in Section 19.2 (a) hereof, the termination or any
modification or amendment of the Plan shall not, without the consent of a
Participant, affect his or her rights under an Award previously granted to him
or her without the Participant’s consent. With the consent of the Participant
affected, the Committee may amend outstanding Award Agreements in a manner not
inconsistent with the Plan.

 

19.3 Preservation of Incentive Stock Options. The Board or the Committee shall
have the right to amend or modify the terms and provisions of the Plan and of
any outstanding Incentive Stock Options granted under the Plan to the extent
necessary to qualify any or all such Stock Options for such favorable treatment
as may be afforded Incentive Stock Options under Section 422 of the Internal
Revenue Code.

 

ARTICLE XX

REQUIREMENTS OF LAW

 

20.1 Requirements of Law. The issuance of stock and the payment of cash pursuant
to the Plan shall be subject to all applicable laws, rules and regulations.

 

20.2 Governing Law. The Plan and all Award Agreements hereunder shall be
construed in accordance with and governed by the laws of the State of Delaware.

 

ARTICLE XXI

EFFECTIVE DATE OF THE PLAN

 

21.1 Effective Date. The Plan shall be effective as of the date it is approved
by the Stockholders of the Company.

 

21.2 Duration of the Plan. The Plan shall terminate at midnight on the date that
is the day before the tenth anniversary of the Effective Date, and may be
terminated prior thereto by Board action; and no Award shall be granted after
such termination. Awards outstanding at the time of the Plan termination may
continue to be exercised, or become free of restrictions or payable, in
accordance with their terms.

 

17